Evans, J.
*6721. New trial: discretion. *671Seldom has this court reversed an order *672granting a new trial. The discretion vested in the trial court at this point is an important one, and is entitled to every favorable presumption here. Kern v. May, 92 Iowa, 674; Dewey v. Railway, 31 Iowa, 373.
In this case the motion was based upon many grounds and was sustained generally. In ruling upon the motion, however, the .trial court laid particular emphasis upon his belief that substantial justice was not done by the verdict, and that it was probably the result of passion and prejudice. It is urged by the appellant that this was an interference with the prerogatives of the jury. If so, it was an interference that is provided for by the statute. We have read the record. It has some remarkable aspects. In view of a new trial, we will avoid a discussion of the weight of the evidence.
2. Same: criticism of argument. The trial court also criticised the jury argument of plaintiff’s counsel as improper. This presents a question which was peculiarly within the observation and discretion of the lower court, and is beyond our reach now.
Looking into the record as a whole, we are satisfied that there was no abuse of discretion in the granting of a new trial, and the order must be affirmed.